remedy at law. See NRS 34.170; NRS 34.330; Int'l Game Tech., 124 Nev.
                  at 197, 179 P.3d at 558.
                              With regard to the order denying petitioner's motion to
                  dismiss, this court generally will not consider writ petitions challenging
                  such orders because an appeal from the final judgment is usually a speedy
                  and adequate legal remedy, precluding writ relief.     Int'l Game Tech., 124
                  Nev. at 197, 179 P.3d at 558. In some instances, this court will consider
                  such petitions if no factual dispute exists and the district court was
                  obligated to dismiss the action pursuant to clear authority or if an
                  important issue of law needs clarification.   Id. at 197-98, 179 P.3d at 559.
                  Having considered the writ petition and appendix in this case, we conclude
                  that petitioner has not demonstrated that the district court was required
                  by clear authority to dismiss the underlying action.
                              First, petitioners contend that, instead of initiating the
                  underlying action, real parties in interest should have filed a motion to
                  enforce the parties' settlement agreement in a previous case filed by
                  petitioner Benjamin Williams against real party in interest Julie
                  Minuskin. But real parties in interest could not have filed such a motion
                  in the previous case as the district court in that case lost jurisdiction once
                  the case was dismissed.    SFPP, L.P. v. Second Judicial Dist. Court, 123
                  Nev. 608, 612, 173 P.3d 715, 718 (2007) (concluding that once an order for
                  dismissal is entered, the district court lacks jurisdiction to "conduct any
                  further proceedings with respect to the matters resolved in the judgment
                  unless [the judgment is] first properly set aside or vacated"). Thus,
                  contrary to petitioners' assertion, filing a new action was appropriate.
                              Second, petitioners contend that the underlying action is
                  barred by principles of claim or issue preclusion because real parties in

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    eo
                interest's claims were resolved in the previous case. In that case, Williams
                alleged that Minuskin had violated an earlier settlement agreement
                executed by the parties when their business relationship ended. But in
                the underlying action, Minuskin and real party in interest Retire Happy,
                LLC allege that Williams violated the settlement agreement that ended
                the previous case, and that Williams and petitioner Solitude Planning
                Group, LLC committed additional tortious acts after the previous case was
                dismissed. Therefore, the claims at issue here are distinct from those in
                the previous case and could not have been brought in that matter,
                rendering petitioners' preclusion-based argument without merit.       See Five
                Star Capital Corp. v. Ruby, 124 Nev. 1048, 1054-55, 194 P.3d 709, 713
                (2008) (setting forth the tests for claim preclusion and issue preclusion).
                            Third, petitioners assert that Solitude must be dismissed from
                the underlying action because it was not a party to the settlement
                agreement at issue in the complaint. Only the breach of contract claim
                was specifically based on the settlement agreement, however, and Solitude
                has not demonstrated that it was an improper party with regard to the
                remaining claims. For the reasons set forth above, we conclude that
                petitioners have not demonstrated that the district court was required to
                dismiss the complaint in accordance with clear authority.      See Int? Game
                Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                            Finally, to the extent that petitioners challenge the district
                court's grant of a preliminary injunction, that order was independently
                appealable and is not properly addressed through a petition for
                extraordinary writ relief. See Int? Game Tech., 124 Nev. at 197, 179 P.3d
                at 558; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224-25, 88 P.3d
                840, 841 (2004) (explaining that an appeal is generally an adequate legal

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                     remedy precluding writ relief and that "writ relief is not available to
                     correct an untimely notice of appeal"). Accordingly, we deny the petition.
                     See NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851.
                                 It is so ORDERED.




                                                                  Pickering
                                                                           PiekAuA' r       '   J.



                                                                                                j.
                                                                  Pfinrcguirfe


                                                                                            '   J.
                                                                  Saitta


                     cc:   Hon. Valorie J. Vega, District Judge
                           Harris Law Office
                           Palazzo Law Firm
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    00Sin